REASONS FOR ALLOWANCE 
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
 	Regarding claim 1 (and its dependents), the prior art does not disclose the claimed display system specifically including as the distinguishing features in combination with the other limitations the claimed “wherein the convex screen and the front concave surface of the mirror element are each shaped to have an optical prescription defined for a collimated display whereby the fraction of light reflected into the viewing space is collimated.”
 	Regarding claim 12 (and its dependents), the prior art does not disclose the claimed display system specifically including as the distinguishing features in combination with the other limitations the claimed “wherein the convex screen and the front concave surface of the mirror element have an optical prescription defined for the collimated display whereby the fraction of light reflected is collimated, and wherein the front concave surface of the mirror element is shaped to be horizontally and vertically concave to provide the optical prescription of the collimated display.”
 	Regarding claim 17 (and its dependents), the prior art does not disclose the claimed display system specifically including as the distinguishing features in combination with the other limitations the claimed “wherein the convex screen and the front concave surface have corresponding optical prescriptions to produce the collimated light, and wherein the mirror element is configured such that a fraction of the light output onto the front concave surface in the range of 5 to 50 percent is reflected by the front concave surface.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278. The examiner can normally be reached 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C. JONES/Primary Examiner, Art Unit 2872